Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1-4, 9, 12-14) with traverse and argued the special technical feature is not met by prior art. The examiner disagrees. See below rejections on amended claims.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
Restriction of new claim 30 and elected claims is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
            The inventions in claim 30 is a species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  X (O or S) in formula II of claim 30 is structurally distinctive from X (N or C) formula IV and III in previously filed claims 1-4, 9, 12-14.  As a result, claim 30 is distinct and non-obvious inventions without a common special technical feature.  This is an a priori type of lack of unity.  The restriction is necessitated by the amendment.  Thus, claim 30 has been considered as a non-elected claim.
Affirmation of this election must be made by applicant in replying to this office action.   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4, 9, 12-14, and 31-32 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The definition of R12-R17 in claims 1 and 4 is indefinite. Claim 3 recites the limitation of “X  There is insufficient antecedent basis for this limitation in the claim.  Regarding claim 12, "In particular", “such as”, “more preferred", "preferably" and similar phrases are never proper claim language. Which range or species is the claim limited to? These phrases must be removed at every occurrence.  Claim 12 depends on cancelled claim 6 that is originally depends on claim 1.  The limitations of “inclusiv;” in non-elected claim 30 and “and or” in claim 31 are indefinite. Regarding claim 32, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
The examiner urges a heavy duty amendment in claims to correct 112b errors.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 14 and 31 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (listed on IDS and ISR).
Qian (chart 1) discloses:

    PNG
    media_image1.png
    301
    601
    media_image1.png
    Greyscale
.
The polymer/compound would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
Claim(s) 1-4, 12, 14 and 31 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michinobu et al. (Journal of Photopolymer Science and Technology Volume 30, Number 4 (2017) 4 9 5 －4 9 9).
Michinobu (chart 1) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 All the polymers showed the number-average molecular weights (Mn) of 7.9-12.6 kg mol-1 that would inherently yield the claimed repeating unit.  The polymer would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-4, 9, 12-14 and 31-32 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Macromolecules 2015, 48, 4012−4023).
Wang (chart 1, 4012−4023) discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The Mn would inherently yield the claimed repeating unit.  The polymer would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-4, 12 and 31 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leclerc et al. (Macro Lett. 2015, 4, 21−24).
Leclerc (Fig. 1, 21-24) discloses:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 having Mn up to 53k that would inherently yield the claimed repeating unit.  The polymer would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-4, 9, 12, 14, and 31-32 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (Macromolecules 2009, 42, 6361–6365).
Zou (scheme 1. Table 1 ) discloses:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 having Mn that would inherently yield the claimed repeating unit.  The polymer would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-4, 9, 12, 14, and 31-32 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patri et al. (Macromol. Chem. Phys. 2010, 211, 1043–1053).
Patri (scheme 2-3, Table 1) discloses polymer P2 and P5:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

having Mn that would inherently yield the claimed repeating unit.  The polymer would inherently exhibit the claimed properties in claim 14 and 2, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766